DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how figure 1A-1D are interconnected as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that while the main units in the drawings are labeled, the applicant fails to label the conduits and therefore one cannot ascertain clearly, how figure 1A-1D are interconnected. 

Specification
Examiner notes, the Office will treat admissions by the applicant as prior art under the AIA . A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under AIA  35 U.S.C. 102. See Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988). 
However the current applicant specification is filled with prior art referenced with truncated numbers (see applicant specification, paragraph 0006 for example), as such, those references cited with truncated numbers will not be considered as prior art. Correcting the reference numbers is recommended. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds the upper limit in length.  Correction is required.  See MPEP § 608.01(b).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System, Method and Apparatuses for reduced emission, Micro Oil Refinery.
The statement “zero-emission” in the tile is incorrect, as the claimed refinery utilizes non-condensable refinery off-gas as a fuel source for process heaters in the plant. 
This combustion produces emissions that would negate the “zero emission” statement, as further evidenced by applicants own disclosure, that states the desulfurization ester additive reduces the emissions comprising SOx by up to 40% and NOx by up to 10% from combustion of the designer fuels. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-24 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
With respect to claims 1-17, the claims are indefinite, as the preamble recites that the micro-crude oil refinery operates with zero refining emissions.
The statement “zero-emission” is incorrect, as the claimed refinery utilizes non-condensable refinery off-gas as a fuel source for process heaters in the plant. 
This combustion produces emissions that would negate the “zero emission” claim, as further evidenced by applicants own disclosure that states the desulfurization ester additive reduces the emissions comprising SOx by up to 40% and NOx by up to 10% from combustion of the designer fuels. 
Consequently the Examiner recommends removing the zero emission claim. 
With respect to claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: 
With respect to the crude section, it is unclear to the Examiner how the reactor is connected to the rest of the crude section i.e. applicant fails to address, from what location i.e. viscosity treated or untreated crude and how the crude oil is transferred to the reactor, i.e. is it through the claimed plurality valves that control the flow of crude.
Claim 1, the condensate section:  
Claim 1 recites the limitation "the designer fuels" in the last paragraph of the condensate section.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes “targeted fuels products” are produced. 



Claim 1, the vapor section:
Claim 1 recites the limitation "the vapor and gases that are not condensed" in the first paragraph of the vapor section.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggestion is to amend the multi-horizontal reverse condensate condenser claimed in the condensate section paragraph one, to include the following phrase, “vapor from the light hydrocarbon is condensed to produce targeted fuel products and off-gas comprising non-condensable vapors and gases.”  
Claim 1 recites the limitations wherein "a plurality of process heaters, each of the process heater are configured to burn the gases extracted from processed crude oil" in the vapor section, third paragraph.  
There is insufficient antecedent basis for this limitation in the claim. There is no “extraction” step, discussed in the preceding claimed limitations.
Examiner notes a separator step is claimed succeeding the claimed plurality of process heaters, “wherein the separator removes any entrapped non-condensable gases before passing the gases into the plurality of process heaters.”
The separation step should be claimed before the plurality of heaters. 
Examiner notes the separation step is also unclear, as the applicant is not clear that the separator is separating entrapped gases from the vapor trap tank (Examiners  guess), such that the separator removes non-condensable gases from the non-condensable vapors, and wherein the non-condensable gases are routed to the process heaters. 

Claim 2 recites the limitation "the designer fuels" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes parent claims produces targeted fuel products.
With respect to claim 3, the claim recites “zero crude oil refining emissions refinery”, which is incorrected and needs to be addressed.  See explanation above.
Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
With respect to claim 6-17, the applicant has failed to address what happens to the viscosity treated crude oil from the bunker fuel stock tank. 
Currently the claims as written, only the crude oil sent to the pre-heat heat exchanger (see crude stage 3rd paragraph) is sent to the reactor. The applicant fails to address what happens to the viscosity treated fraction. 
If the applicant is claiming a separation step, when stating “passing the crude oil from the centrifugal or positive displacement pump to either a bunker fuel stock tank or to a pre-heat heat exchanger controlled by a plurality of valves”, then that should corrected and properly addressed such that the claims explicitly state, that a bunker fraction is separated from the crude oil and wherein the separated crude oil is sent to the pre-heat heat exchanger.




Claim 6, the crude stage comprising:
With respect to claim 6, the applicant recites, in the crude stage, eight paragraph, “passing the crude oil through a plurality of nozzles and process devices to reduce the size of the crude oil to 10-120 microns to form atomized crude particles;”, unless the applicant intends to amend the claim to recite what “process devices” entail,  the Examiners recommendation to the applicant is to omit said “process devices” from the claim, as the terms are sufficiently vague and fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and is not needed for the completeness of the claim.
With respect to claim 6, the applicant recites, in the crude stage, ninth paragraph “spraying the atomized crude particles into vacuum condition, the pressure of the atomized crude particles is in range from 200-1000 psi and temperature range of atomized crude particles is 200-600°F results in spray-cracking and vacuum-flashing of the atomized crude particles;”, the claim is indefinite, as the atomized particles cannot be in a vacuum condition and have a pressure of 200-1000 psi.
Claim 6, the vapor stage:
With respect to claim 6, the claim recites in the vapor stage, paragraph 2-5:
“passing gases collected in the vapor trap tank through a vapor recovery unit (VRU) into a process heater or passing the gases to a pair of main blowers and sent into the reactor,”
passing the gases using the small blower to a vapor recovery unit (VRU) and into a process heater through a separator, the small blower draws the vapor from the vapor trap tank to remove non condensable gases, or”
“passing the gases from the vapor trap tank to a pair of methane heaters using the pair of main blowers and enters into the reactor, the pair of methane heaters raises the temperature of the gases equal to the temperature inside the reactor; passing the gases from the methane heater into the reactor through a plurality of nozzles and process devices;”
There are multiple issues with the three paragraph above:
The first issue is the term “gases” has no antecedent bases, no gas or gases have been recovered. A vapor is recovered in the preceding claimed language.  
Examiner notes, consistent terminology must be used throughout the claim, from start to finish. 
Assuming applicant means vapor when stating “gases”, the Examiner interprets the three paragraphs to be written in an “or” statement structure i.e. pick one.
Examiner notes that not all paragraphs are separated by the term “or”, but the claim(s) are narrative in form and replete with indefinite language, and this is what the Examiner assumes the applicant meant.
In as much, Examiner notes there are sufficient gaps with the claimed statement the lead to infiniteness, for example not all “or” statements are routed to the reactor to utilized as carrying gas, which leads to indefinite problems, as the applicant has failed to disclose what happens to the vapor after “passing the gases using the small blower to a vapor recovery unit (VRU) and into a process heater through a separator, the small blower draws the vapor from the vapor trap tank to remove non condensable gases”.
Claim 6, the condensate stage:
Applicant goes back to using the term vapor as opposed to gases.    Examiner notes, consistent terminology must be used throughout the claim, from start to finish. 
With respect to claim 6, condensate stage, fifth paragraph, the applicant claims “collecting the vapor from the first stage of the multi-stage horizontal reverse condensate condenser as the diesel fuel into a diesel fuel stock tank;”, the Examiner notes you cannot collect the vapor as from the first condenser, but you can collect a diesel fraction, as a diesel fraction is produced in the first stage.
Similarly you cannot collect the vapor fraction as claimed in the subsequent paragraphs.
  With respect to claim 6, condensate section, paragraph 8 and 9, it is not clear what the applicant means by “extracting”, as no extracting step i.e. solvent step, has been disclosed within the specification.
With respect to claim 6, condensate section, paragraph 10, the applicant claims “passing the designer fuels through plurality of gas void fraction (GVF) centrifuges, each of the GVF centrifuges operates by density differentials to separate out designer fuels of desired density value based on ideal densities of the designer fuels, the GVF centrifuges carries out centrifugal polishing to generate designer fuels of desired density and hydrocarbon molecules of desired purity values;”, it is unclear at what point this step take place, is it after the collection step, is it from the claimed stock tanks?
With respect to claim 6, condensate section, paragraph 16, the applicant recites “separating the naphtha fuel and gasoline fuel, removing the unwanted carbon chains and pollutants from the naphtha fuel to obtain the gasoline fuel;”, it unclear to the examiner when both the naphtha and gasoline fractions are produce, as the condenser in stage 3, only produces naphtha or a gasoline fraction. Furthermore the claim fails to identify where the naphtha or the gasoline fuel are coming from.
Claim 6, the residuum stage:
With respect to the residuum section the applicant claims “extracting asphalt from the chemical-rich residuum and collecting into an asphalt output storage tank;”, it is unclear to the Examiner what the applicant means by extracting i.e. what is the invention for which the applicant seeks a patent, as the specification fails to mention any solvent deasphalting process, nor any solvent extraction step that would be able to perform the claimed “extraction” step.
Similarly the claims fail to address how the step of “recovering paraffins in liquid form from the chemical-rich residuum” is performed, in the succeeding claim limitation.
Finally with respect to “sending the bunker fuel collected in the sump of the reactor to the bunker storage tank.” the “bunker fuel” lacks antecedent basis as the applicant has failed to address in the preceding claim language that such a fraction is produced in the reactor.  Examiner notes if said claimed “bunker fuel” fraction is entrained with the heavy end chains, then the applicant must amend the claim to explicitly state so.   
With respect to claim 15, “The process as claimed in claim 6, wherein a method for automating daily selection of the designer fuels and the chemical-rich residuum from the process, wherein the method comprising:” is indefinite, grammar is incorrect.  Examiner suggest amending claim as follows “The process as claimed in claim 6, further comprising: 
With respect to claim 15, the applicant states  “determining the amount of asphalt and the paraffins to be extracted from the chemical-rich residuum;”  however the Examiner notes that the specification fails to mention any solvent deasphalting process, nor any solvent extraction step that would be able to perform the claimed “extraction” step.
With respect to claim 15, the applicant claims “metering of the process and sale of the designer fuels and the chemical rich residuum, the metering of the process is performed by recording weights and volumes of inputs of crude oil feedstocks, inputs of the viscosity- reductant additive and the desulfurization ester additive, electrical and thermal energy inputs, and corresponding outputs of the designer fuels and the chemical-rich residuum.”, however while applicant discloses what input parameters are taken when metering the process, the applicant fails to disclose an actual “metering” step i.e. valve manipulation, or product reduction or a product ratio.  Clarification is needed. 
With respect to claim 18, the claim is indefinite:
The applicant claims a “separator, the separator designed to separate light chain hydrocarbon and heavy chain hydrocarbon from the crude oil, the light chain hydrocarbons passes through the separator and the heavy chain hydrocarbon are forced to fall through the sides of the reactor;”
The Examiner suggest amending the separator step, to explicitly state that the claimed separator is located within the reactor.
Furthermore the claim further recites “a plurality of pumps, each pump is connected to the sump of the reactor, the heavy chain hydrocarbon from the sump is re-circulated back into the reactor using a recirculation pump to further extract the designer fuels and by-products, the plurality of pumps arranged to separate the designer fuels and the by-products;” however the applicant has failed to address any solvent deasphalting process, nor any type of solvent extraction step that would be able to perform the claimed “extraction” step.
Further applicant use of the term “designer fuels” lacks antecedent basis, as the Examiner is well aware that the preamble discloses production of “designer fuels”, however the claimed reactor only produces a light chain and a heavy chain from the atomized-cracked crude oil.
Claim 22-24 recites the limitation "each of the plurality of cooling equipment" in the first paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes no “plurality of cooling equipment” have been claimed prior to that statement.
With respect to claim 23, the term "similar cooling devices" in claim 23 is a relative term which renders the claim indefinite.  The term "similar cooling device" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 12, the applicant has failed to further limit the subject matter of the claim upon which it depends, as stating that process depends on the mass of the inputs and output is not an inventive process, it’s just a statement that the invention is bound by a fundamental law of physics.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19, 21 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 19 and 21, the claims relate to manner of operating the claimed apparatus, without imparting a manipulative difference to the apparatus. 
As Examiner notes:  
 Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). 
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
Therefore with respect to claim 19 and 21 the manner of operating the apparatus without any perceived manipulation to the apparatus, does not further limit the parent claim. 
Similarly claim 24, recites limitations to manner of operating the apparatus, it is the Examiner position that this functional language does not impart a manipulative difference to the apparatus of claim 22 and thus does not further limit the parent claim.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

For clarification, claim 20, recites “wherein the atomized crude particles with molecular size from 10-120 micron are sprayed”, the Examiner interprets the particle size of the functional language to impart a manipulative difference to apparatus nozzle i.e. tip size with respect to the nozzle, hence it limits the parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seccombe et al (US 2017/0260461).
With respect to claim 22, Seccombe discloses a horizontal reverse condensate condenser apparatus (see paragraph 0006), wherein the horizontal reverse condensate condenser apparatus comprises:
at least three stage to separate the crude oil into targeted fuel products (see figure 4, three stages with diesel, kerosene and condensate collection),  each of the stages are connected to each of a plurality of cooling equipment (heat exchanger at the top of each stage, see figure 4), each of the cooling equipment sends a cooling medium to each of the stages to condense vapor of the crude oil into the targeted fuel products (chilled water, see figure 4, heat exchangers), the horizontal reverse condensate condenser apparatus configured to direct the flow of the vapor in a horizontal direction to condensed the vapor at different temperatures in separate fuel stages (inlet and outlets at top of each, 2 stage separator, see figure 4), each of the targeted fuel products are collected at the bottom of each of the stages (see figure 4, diesel pump, kerosene pump and condensate pump).
With respect to claim 23, Seccombe discloses the limitation of claim 22.  Seccombe further disclose wherein the cooling equipment is a heat exchanger (see figure 4, heat exchanger).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seccombe et al as applied to claim 22 above.
Regarding claim 24, Seccombe discloses the limitation of claim 22.
Seccombe further disclose wherein the stages from the horizontal reverse condensate apparatus, is operated such that a diesel fraction, a kerosene and condensate fraction is collected (see figure 4).
Seccombe does not however disclose wherein the apparatus is operated such the temperature entering at 200-600°F is reduced to an optimum temperature of 200-150°F for the first stage,  170-50 °F for the second stage and 60-20°F for the third stage.
However the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (Applicant is reminded claim 24, is rejected under 35 U.S.C. 112 (d), improper dependent claim). 
In as much, it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed range, through routine experimentation, as Seccombe, explicitly discloses collecting a diesel fraction, a kerosene fraction and a condensate fraction (including lighter than kerosene fraction, i.e naphtha and/or gasoline).    
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claim 1-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 1-21, the closest prior art Duyvesteyn et al (US 2011/0084000), discloses a system and method for processing nozzle reactor pitch, comprising: cracking hydrocarbon material in a nozzle reactor and processing any un-cracked hydrocarbon material passing through the nozzle reactor, wherein the hydrocarbon material is injected into the nozzle reactor and intersects with the cracking material to crack hydrocarbon material and any hydrocarbon material that pass through the nozzle reactor un-cracked can be re-injected into the nozzle reactor (see abstract and figure 1).
However the closest prior art fails to teach or suggest to one with ordinary skill in the art the complex and comprehensive system, method and nozzle reactor (spray-cracking reactor) as claimed by applicant.
Consequently it is the Examiner position that the claimed inventions are patentable over the prior art, if amended to overcome rejection under 35 U.S.C. 112(b) and/or 35 U.S.C. 112 (d).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771